Citation Nr: 1445151	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-34 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to June 18, 2002, for the award of service connection for sarcoidosis.

[The issue of entitlement to service connection for a neck mass is the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to August 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran has since relocated and jurisdiction over the case was transferred to the Chicago, Illinois, RO. 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge at the Board's office in Washington, D.C. in March 2014.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

On June 18, 2002, more than one year following her discharge from active service, the Veteran filed her original claim seeking service connection for sarcoidosis.


CONCLUSION OF LAW

The criteria for an effective date prior to June 18, 2002, for the award of service connection for sarcoidosis have not been met.  38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

As explained below, the determinative factor in this case is when the Veteran's claim was received.  Any notice sent or evidence received after the receipt of the claim would not establish the Veteran's entitlement to an earlier effective date for service connection.  Further, there is no suggestion that any relevant VA treatment records, which would be deemed in constructive possession of VA, were in existence prior to June 18, 2002.  Therefore, no further development is required before the Board decides this appeal.

General Legal Criteria: Earlier Effective Date

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2013).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.




Factual Background and Analysis

The Veteran is seeking an effective date prior to June 18, 2002, for the award of service connection for sarcoidosis.  She contends that her original claim for service connection in September 1998 included several medical issues, which she contends were the initial indications of the later diagnosed sarcoidosis.  She feels the appropriate effective date for the award of service connection for sarcoidosis is September 11, 1998, the date her original claim for service connection was received.

Following its review of the record, the Board finds that June 18, 2002, is the correct effective date for the award of service connection for the Veteran's sarcoidosis, because the original, September 1998, claim did not include any reference to sarcoidosis, and the initial claim for service connection for sarcoidosis was received on June 18, 2002.  In particular, the Veteran filed a VA Form 21-526 on September 11, 1998, claiming service connection for ankle, gynecological, sinus, asthma, kidney, neck, back, and head disabilities.  At the time of this claim, there was neither a mention of sarcoidosis, nor of any mass or lumps or any such thing in the area of the lungs.  The Veteran filed a claim for service connection for sarcoidosis on June 18, 2002.  On the next day, the RO sent her a letter asking for authorization to obtain private treatment records, which the Veteran indeed provided.  Private records were received in August 2002, showing initial treatment related to chest pain in January 2001.  She underwent bronchoscopy in April 2001, and was initially diagnosed with sarcoidosis in June 2001.  Thus, it appears that the earliest post service treatment for symptoms of sarcoidosis occurred in approximately January 2001, the records for such treatment having been received by VA in August 2002.

There is no indication between the Veteran's date of separation from active duty in September 1998, and the date of receipt of her claim on June 18, 2002, that she intended to file a claim for service connection for sarcoidosis.  Further, the private treatment records showing treatment and diagnosis of the condition were received by VA, at the earliest, in August 2002.  While there may be medical evidence of symptoms prior to June 18, 2002, it is found in private medical evidence that was not of record prior to June 18, 2002.  There is simply no indication of an intent to claim service connection for sarcoidosis prior to that date.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) (finding that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); Brannon v. West, 12 Vet. App. 32 (1998) (noting that the mere presence of medical evidence does not establish an intent to seek service connection for a psychiatric disorder). 

In reaching this decision, the Board has considered the Veteran's statements, including her hearing testimony.  Despite her contentions, however, she did not file a formal or informal claim for service connection for sarcoidosis prior to June 18, 2002, and there was no medical evidence of record prior to June 18, 2002, which may have shown symptoms of the disability.  The Board has considered the benefit of the doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

An effective date earlier than June 18, 2002, for the award of service connection for sarcoidosis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


